DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 03/16/2021 is acknowledged.
Claims 1-13 have been amended. Claim 14 has been added. Overall, claims 1-14 are pending in this application
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pendulum slider pump” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	Applicants are required to show a rotation direction (clockwise or counterclockwise) of the rotor (3) in Figs. 1-4 with respect to the stator (2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Regarding claim 1, the phrase “can rotate” and “can move” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. For example, the phrase “can rotate” recited in claim 1 is unclear because under what condition the rotor rotates about a rotational axis within the stator and under what condition the rotor does not rotate about a rotational axis within the stator. Accordingly, the term “can” should not be used/ should be avoided in claim language.
	- Claim 1 recites the limitation "the outer surface area" and “the inner surface area” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 1: page 3, line 9, “the outer surface area” should be changed to -- an outer surface area --; “the inner surface area” should be changed to --an inner surface area--. Appropriate correction is required.
	- Claim 1, the term  “preferably” is vague and indefinite and should not be used/ should be avoided in claim language. 
- Regarding claim 2, the phrase “substantially identical” in lines 3-4, renders the claim indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005).
Also, the term “substantially” has no clear quantitative meaning, in various contexts. The broadest reasonable interpretations of the substantially identical will be interpreted as identical; therefore, any prior art rejections will be made using this interpretations.
- Claim 4 recites the limitation "the number of delivery cells" in line 2 and “the number of delivery cells” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 4: page 4, line 2, “the number of delivery cells” should be changed to -- a number of delivery cells --; page 4, line 3, “the number of delivery cells” should be changed to -- a number of delivery cells --. Appropriate correction is required.
- Claim 5 recites the limitation "the number of delivery cells" in line 2 and “the number of delivery cells” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 5: page 4, line 2, “the number of delivery cells” should be changed to -- a number of delivery cells --; page 4, line 3, “the number of delivery cells” should be changed to -- a number of delivery cells --. Appropriate correction is required.
- Claims 6-8, the term  “particular” is vague and indefinite and should not be used/ should be avoided in claim language.
- Claim 9 recites the limitation "the circumferential distance” in line 2 and “the circumferential distance” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 9: page 5, line 2, “the circumferential distance” should be changed to -- a circumferential distance --; page 5, lines 4-5, “the circumferential distance” should be changed to -- a circumferential distance --. Appropriate correction is required.
- Claim 10 recites the limitation "the circumferential distance” in line 2 and “the circumferential distance” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 10: page 5, line 2, “the circumferential distance” should be changed to -- a circumferential distance --; page 5, lines 4-5, “the circumferential distance” should be changed to -- a circumferential distance --. Appropriate correction is required.
- Claim 12 recites the limitation "the maximum cell volume” in line 2 and “the maximum cell volume” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 12: page 5, line 2, “the maximum cell volume” should be changed to -- a maximum cell volume --; page 5, line 3, “the maximum cell volume” should be changed to -- maximum cell volume --. Appropriate correction is required.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-14 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-2, 4-5, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aden et al. (Aden) (Patent Number 6,497,557).
	Regarding claim 1, as shown in Figs. 1 and 3, Aden discloses a rotary pump comprising: (a) a stator 102 and (b) a rotor 104 which can rotate about a rotational axis within the stator, wherein (c) the rotor 104 comprises multiple delivery elements 120 which can move radially in relation to the rotational axis, and (d) two adjacent delivery elements 120 limit a delivery cell (see Fig. 2) together with the outer surface area of the rotor 104 (see Fig. 3) and the inner surface area of the stator 102, wherein (e) at least two delivery cells (θ5, θ6), preferably two adjacent delivery cells, which exhibit a first maximum cell volume form a first delivery cell group and (f) at least two other delivery cells (θ1, θ2, θ3, θ4) preferably two other adjacent delivery cells, which exhibit a second maximum cell volume form a second delivery cell group, wherein (g) the first maximum cell volume of the delivery cells of the first delivery cell group is larger than the second maximum cell volume of the delivery cells of the second delivery cell group.   
	Regarding claim 2, Aden discloses wherein the delivery cells  (θ5) of the first delivery cell group  (θ5, θ6) exhibit an at least substantially identical first maximum cell volume, and the delivery cells  (θ5) of the second delivery cell group exhibit an at least substantially identical second maximum cell volume.   
	Regarding claim 4, Aden discloses wherein the number of delivery cells  in the first delivery cell group (θ5, θ6) is not equal to the number of delivery cells in the second delivery cell group (θ1, θ2, θ3, θ4).   
	Regarding claim 5, Aden discloses wherein the number of delivery cells (θ5, θ6)  in the first delivery cell group is smaller than the number of delivery cells of the second delivery cell group (θ1, θ2, θ3, θ4) (see Fig. 2).      
	Regarding claim 9, Aden discloses wherein the circumferential distance along the inner surface area of the stator 102 between two adjacent delivery elements 120 which limit a delivery cell of the first delivery cell group (θ5, θ6) is larger than the circumferential distance along the inner surface area of the stator 102 between two adjacent delivery elements 120 which limit a delivery cell 24 of the second delivery cell group (θ1, θ2, θ3, θ4).   
	Regarding claim 10, Aden discloses wherein the circumferential distance along the outer surface area of the rotor 104 between two adjacent delivery elements 120 which limit a delivery cell of the first delivery cell group is larger than the circumferential distance along the outer surface area of the rotor between two adjacent delivery elements which limit a delivery cell of the second delivery cell group.   
	Regarding claim 11, Aden disclose wherein the rotary pump comprises more than two delivery cell groups (θ5, θ6; θ1, θ2, θ3, θ4 – see Fig. 3).   
	Regarding claim 13, Aden disclose wherein the delivery cells (θ5, θ6; θ1, θ2, θ3, θ4) of two non-adjacent delivery cell groups exhibit an identical maximum cell volume.
	Regarding claim 14, Aden discloses wherein the pump is a vane cell pump (see abstract) or a pendulum slider pump.
Note that the term “or” is to claimed in claim 14; therefore, any prior art being only read on one part, is applied to reject the claim 14.
6.	Claims 1, 4-5, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer AG (Publication Number FR 773258).
	Regarding claim 1, as shown in Figs. 1-6,Sulzer AG disclose a rotary pump comprising: (a) a stator 7 and (b) a rotor 3 which can rotate about a rotational axis within the stator, wherein (c) the rotor comprises multiple delivery elements 2 which can move radially in relation to the rotational axis, and (d) two adjacent delivery elements 2 limit a delivery cell 4 together with the outer surface area of the rotor 3 and the inner surface area of the stator 7, wherein (e) at least two delivery cells 4, preferably two adjacent delivery cells, which exhibit a first maximum cell volume form a first delivery cell group (read by the examiner as the first delivery cell group 4 starting from the reference number 4 to reference number 6 in the rotation direction 8 of the rotor 3- see the annotated Fig. 1 below) and (f) at least two other delivery cells, preferably two other adjacent delivery cells, which exhibit a second maximum cell volume 4 form a second delivery cell group (read by the examiner as the second delivery cell group below the reference numbers 6 and 4 in the rotation direction 8 of the rotor 3 - see the annotated Fig. 1 below), wherein (g) the first maximum cell volume of the delivery cells 4 of the first delivery cell group is larger than the second maximum cell volume of the delivery cells 4 of the second delivery cell group(see Fig. 1).   

    PNG
    media_image1.png
    696
    781
    media_image1.png
    Greyscale

	Regarding claim 4, Sulzer AG disclose wherein the number of delivery cells 4 in the first delivery cell group is not equal to the number of delivery cells 4 in the second delivery cell group (see Fig. 1).   
	Regarding claim 5, Sulzer AG disclose wherein the number of delivery cells 4 in the first delivery cell group is smaller than the number of delivery cells 4 of the second delivery cell group.   
	Regarding claim 9, Sulzer AG disclose wherein the circumferential distance along the inner surface area of the stator 7 between two adjacent delivery elements which limit a delivery cell 4 of the first delivery cell group is larger than the circumferential distance along the inner surface area of the stator 7 between two adjacent delivery elements which limit a delivery cell of the second delivery cell group (see the annotated Fig. 1 above).   
	Regarding claim 10, Sulzer AG disclose wherein the circumferential distance along the outer surface area of the rotor 3 between two adjacent delivery elements 2 which limit a delivery cell of the first delivery cell group is larger than the circumferential distance along the outer surface area of the rotor 3 between two adjacent delivery elements which limit a delivery cell 4 of the second delivery cell group (see the annotated Fig. 1 above).   
	Regarding claim 11, Sulzer AG disclose wherein the rotary pump comprises more than two delivery cell groups (see Fig. 1).   
	Regarding claim 12, Sulzer AG disclose wherein the maximum cell volume of the delivery cells  4 of each delivery cell group is not equal to the maximum cell volumes of the delivery cells 4 of each of the other delivery cell groups (see the annotated Fig. 1 above).


	Regarding claim 14, Sulzer AG disclose wherein the pump is a vane cell pump or a pendulum slider pump.
Note that the term “or” is to claimed in claim 14; therefore, any prior art being only read on one part, is applied to reject the claim 14.

Allowable Subject Matter
7.	Claims 3 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
8.	The IDS (PTO-1449) filed on Mar. 16, 2021 has been considered.  An initialized copy is attached hereto.  
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Fowler (U.S. Patent Number 2,397,098), Inagaki (U.S. Patent Number 4,616,984), Sakai et al.  (U.S. Patent Number 4,737,090), Rechberger  (U.S. Patent Number 6,227,832B1) and Richter et al. (U.S. Patent Application Publication Number 2012/0082582A1), each further discloses a state of the art.









Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746